UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 001-32989 Yuma Energy, Inc. (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation) 94-0787340 (IRS Employer Identification No.) 1177 West Loop South, Suite 1825 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 968-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer oAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ At May 11, 2015, 71,437,206 shares of the registrant’s common stock, no par value, were outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014. 3 Consolidated Statements of Operations for the Three Months ended March 31, 2015 and 2014. 5 Consolidated Statements of Comprehensive Income for the Three Months ended March 31, 2015 and 2014. 6 Consolidated Statements of Changes in Equity for the Three Months ended March 31, 2015 and 2014. 7 Consolidated Statements of Cash Flows for the Three Months ended March 31, 2015 and 2014. 8 Unaudited Condensed Notes to the Consolidated Financial Statements. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 36 Item 4. Controls and Procedures. 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 37 Item 1A. Risk Factors. 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 3. Defaults Upon Senior Securities. 37 Item 4. Mine Safety Disclosures. 37 Item 5. Other Information. 37 Item 6. Exhibits. 38 Signatures. 39 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts: Trade Officers and employees Other Commodity derivative instruments Prepayments Deferred taxes Other deferred charges Total current assets OIL AND GAS PROPERTIES (full cost method): Not subject to amortization Subject to amortization Less:accumulated depreciation, depletion and amortization ) ) Net oil and gas properties OTHER PROPERTY AND EQUIPMENT: Land, buildings and improvements Other property and equipment Less: accumulated depreciation and amortization ) ) Net other property and equipment OTHER ASSETS AND DEFERRED CHARGES: Commodity derivative instruments Deposits Goodwill Other noncurrent assets Total other assets and deferred charges Total assets $ $ The accompanying notes are an integral part of these financial statements. 3 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS – CONTINUED March 31, December 31, (Unaudited) LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of debt $ $ Accounts payable, principally trade Deferred taxes Other accrued liabilities Total current liabilities LONG-TERM DEBT: Bank debt OTHER NONCURRENT LIABILITIES: Asset retirement obligations Deferred taxes Restricted stock units Other Total other noncurrent liabilities EQUITY: Common stock, no par value (300 million shares authorized, 69,426,666 and 41,074,950 issued) Preferred stock Accumulated other comprehensive income (loss) ) Accumulated earnings (deficit) ) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 4 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, REVENUES: Sales of natural gas and crude oil $ $ Other revenue Total revenues EXPENSES: Marketing cost of sales Lease operating Re-engineering and workovers General and administrative – stock-based compensation General and administrative – other Depreciation, depletion and amortization Asset retirement obligation accretion expense Other Total expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Change in fair value of preferred stock derivative liability - Series A and Series B - Interest expense ) ) Other, net Total other income (expense) ) NET LOSS BEFORE INCOME TAXES ) ) Income tax expense (benefit) ) ) NET LOSS ) ) PREFERRED STOCK: Dividends paid in cash, Series A perpetual preferred - Accretion (Series A and Series B) - NET LOSS ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) LOSS PER COMMON SHARE: Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these financial statements. 5 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended March 31, NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS): Commodity derivatives sold ) - Less income taxes ) - Commodity derivatives sold, net of income taxes ) - Reclassification of (gain) loss on settled commodity derivatives ) Less income taxes ) Reclassification of (gain) loss on settled commodity derivatives, net of income taxes ) OTHER COMPREHENSIVE INCOME (LOSS) ) ) COMPREHENSIVE LOSS $ ) $ ) The accompanying notes are an integral part of these financial statements. 6 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY March 31, December 31, (Unaudited) COMMON STOCK, NO PAR VALUE: Balance at beginning of period: 69,139,869 shares for 2015 and 41,074,950 shares for 2014 $ $ Sales of 221,159 shares of common stock - Restricted stock awards net of forfeitures (65,638 shares for 2015 and 19,440 shares for 2014) Employee restricted stock awards amortized to equity until vesting date Restricted stock unit awards (273,907 shares) - Convert preferred stock to 22,883,487 shares of common stock on September 10, 2014 - Pyramid Oil Company 4,788,085 shares outstanding last day of trading September 10, 2014 - Fair value of Pyramid Oil Company stock options - Stock awards (100,000 shares) to employees, directors and consultants of Pyramid Oil Company vested upon the change in control and issued September 11, 2014 - Balance at end of period: 69,426,666 shares for 2015 and 69,139,869 shares for 2014 PERPETUAL PREFERRED STOCK - 9.25% CUMULATIVE AND REDEEMABLE, NO PAR VALUE Balance at beginning of period: 507,739 shares for 2015 and 0 shares for 2014 - Sales of 37,769 shares for 2015 and 507,739 shares for 2014 Balance at end of period: 545,508 shares for 2015 and 507,739 shares for 2014 ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS): Balance at beginning of period Comprehensive income (loss) from commodity derivative instruments, net of income taxes ) 31 Balance at end of period ) ACCUMULATED EARNINGS (DEFICIT): Balance at beginning of period ) ) Net loss ) ) Series A perpetual preferred stock cash dividends ) ) Preferred stock accretion (Series A and B) - ) Preferred stock cash dividends (Series A and B) - ) Preferred stock dividends paid in kind (Series A and B) - ) Balance at end of period ) ) TOTAL EQUITY $ $ The accompanying notes are an integral part of these financial statements. 7 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Reconciliation of net loss to net cash provided by (used in) operating activities Net loss $ ) $ ) Decrease in fair value of preferred stock derivative liability - ) Depreciation, depletion and amortization of property and equipment Accretion of asset retirement obligation Stock-based compensation net of capitalized cost Amortization of other assets and liabilities Deferred tax expense (benefit) ) ) Bad debt expense Write off deferred offering costs - Commodity derivatives sold previously recognized in other comprehensive income ) - Amortization of benefit from commodity derivatives sold - ) Net commodity derivatives mark-to-market loss Changes in current operating assets and liabilities: Accounts receivable ) Other current assets Accounts payable ) Other current liabilities NET CASH PROVIDED (USED) BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property and equipment ) ) Proceeds from sale of property Increase in short-term investments ) - Decrease in noncurrent receivable from affiliate - NET CASH USED BY INVESTING ACTIVITIES ) ) The accompanying notes are an integral part of these financial statements. 8 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS – CONTINUED (Unaudited) Three Months Ended March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Payments on borrowings $ ) $ ) Change in borrowing on line of credit ) Line of credit financing costs ) ) Net proceeds from sale of common stock - Net proceeds from sale of perpetual preferred stock - Cash dividends to preferred shareholders ) - Other ) - NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Interest payments (net of interest capitalized) $ $ Interest capitalized $ $ Supplemental disclosure of significant non-cash activity: Change in capital expenditures financed by accounts payable $ $ The accompanying notes are an integral part of these financial statements. 9 Yuma Energy, Inc. UNAUDITED CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE A – BASIS OF PRESENTATION These consolidated financial statements are unaudited; however, in the opinion of management, they reflect all adjustments necessary for a fair statement of the results for the periods reported.All such adjustments are of a normal recurring nature unless disclosed otherwise.These consolidated financial statements, including notes, have been condensed and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the year ended December 31, 2014 and the notes thereto included with the Annual Report on Form 10-K of the Company filed with the Securities and Exchange Commission (“SEC”) on March 30, 2015. NOTE B – FAIR VALUE MEASUREMENTS Certain financial instruments are reported at fair value on the Consolidated Balance Sheets.Under fair value measurement accounting guidance, fair value is defined as the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants, i.e., an exit price.To estimate an exit price, a three-level hierarchy is used.The fair value hierarchy prioritizes the inputs, which refer broadly to assumptions market participants would use in pricing an asset or a liability, into three levels.Yuma Energy, Inc. (the “Company”) uses a market valuation approach based on available inputs and the following methods and assumptions to measure the fair values of its assets and liabilities, which may or may not be observable in the market. Fair Value of Financial Instruments (other than Commodity Derivatives, see below) – The carrying values of financial instruments, excluding commodity derivatives, comprising current assets and current liabilities approximate fair values due to the short-term maturities of these instruments and are considered Level 1. Derivatives – The fair values of the Company’s commodity derivatives are considered Level 2 as their fair values are based on third-party pricing models which utilize inputs that are either readily available in the public market, such as natural gas and oil forward curves and discount rates, or can be corroborated from active markets or broker quotes.These values are then compared to the values given by the Company’s counterparties for reasonableness.The Company is able to value the assets and liabilities based on observable market data for similar instruments, which results in the Company using market prices and implied volatility factors related to changes in the forward curves.Derivatives are also subject to the risk that counterparties will be unable to meet their obligations.Because the Company’s commodity derivative counterparty was Société Générale at March 31, 2015, the Company has not considered non-performance risk in the valuation of its derivatives. 10 Financial assets are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques, and at least one significant model assumption or input is unobservable. Fair value measurements at March 31, 2015 Significant Quoted prices other Significant in active observable unobservable markets inputs inputs (Level 1) (Level 2) (Level 3) Total Assets: Commodity derivatives – oil $
